DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 8 March 2021 has been entered. Claims 1, 3, 6-8, 10, 13-14, 16-17, and 19-28 are pending in the application. Claims 2, 4-5, 9, 11-12, 15, and 18 are canceled from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13-14, 16-17, and 19-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann (U.S. Patent 3,813,079).
Regarding claim 1, Baumann discloses a balanced trim pressure regulator, comprising:

a valve seat (interior surface of 23) disposed within the orifice of the fluid passageway;
a valve plug 22, the valve plug being movably disposed within the fluid passageway, the valve plug interacting with the valve seat to selectively open or close the fluid passageway;
a balancing chamber (above 22 within 28 and the gap between 23 and 28) above the valve plug; and
a cage 28 disposed in the fluid passageway, the cage surrounding the valve plug, the cage including a plurality of balancing passages 30 that fluidly connect the fluid passageway with the balancing chamber, wherein the plurality of balancing passages are distributed circumferentially about the cage, wherein each balancing passage of the plurality of balancing passages has an end that terminates in the balancing chamber, wherein the plurality of balancing passages are entirely separate from one another, and wherein the cage includes a first longitudinal end (bottom) and a second longitudinal end (top) opposite the first longitudinal end, the first longitudinal end and the second longitudinal end being connected by the plurality of balancing passages (fluid is present throughout the interior of the valve, therefore the longitudinal ends are fluidically connected via the balancing passages) (FIG. 1; Col. 2 line 56-Col. 4 line 54).
Regarding claim 6, Baumann discloses the valve plug has a diameter that is too small to accommodate a balancing passage (FIG. 1).
Regarding claim 7, Baumann discloses the plurality of balancing passages are located outside of a diameter of a plug seal (bottom of 23) (FIG. 1).
Regarding claim 8, Baumann discloses a balanced trim assembly configured to be disposed in a valve body, the balanced trim assembly comprising:

a valve plug 22, the valve plug being movable relative to the valve seat, the valve plug interacting with the valve seat to selectively open or close the valve seat;
a balancing chamber (above 22 within 28 and the gap between 23 and 28) above the valve plug; and
a cage 28 adapted to be disposed in a fluid passageway 14 of the valve body, the cage surrounding the valve plug, the cage including a plurality of balancing passages 30 that fluidly connect the fluid passageway with the balancing chamber, wherein the plurality of balancing passages are distributed circumferentially about the cage, wherein each balancing passage of the plurality of balancing passages has an end that terminates in the balancing chamber, wherein the plurality of balance passages are entirely separate from one another, and wherein the cage includes a first longitudinal end and a second longitudinal end opposite the first longitudinal end, the first longitudinal end (bottom) and the second longitudinal end (top) being connected by the plurality of balancing passages (fluid is present throughout the interior of the valve, therefore the longitudinal ends are fluidically connected via the balancing passages) (FIG. 1; Col. 2 line 56-Col. 4 line 54).
Regarding claim 13, Baumann discloses the valve plug has a diameter that is too small to accommodate a balancing passage (FIG. 1).
Regarding claim 14, Baumann discloses the plurality of balancing passages are located outside of a diameter of a plug seal (bottom of 23) (FIG. 1).
Regarding claim 16, Baumann discloses the valve plug is movably disposed within the fluid passageway along a longitudinal axis, the plurality of balancing passages are distributed circumferentially about the longitudinal axis, and each balancing passage of the plurality of balancing passages extends in a direction that is parallel to the longitudinal axis (passages 30 are formed by a void 
Regarding claim 17, Baumann discloses the cage is a monolithic cage (FIG. 1).
Regarding claim 19, Baumann discloses the valve plug is movably disposed within the fluid passageway along a longitudinal axis, the plurality of balancing passages are distributed circumferentially about the longitudinal axis, and each balancing passage of the plurality of balancing passages extends in a direction that is parallel to the longitudinal axis (passages 30 are formed by a void that extends in the x, y, and z directions, thus the extension in the y direction is parallel to the longitudinal axis) (FIG. 1).
Regarding claim 20, Baumann discloses the cage is a monolithic cage (FIG. 1).
Regarding claim 21, Baumann discloses a balanced trim pressure regulator, comprising:
a valve body 11/19 having a fluid inlet (left side of 14) and a fluid outlet (right side of 14) connected by a fluid passageway 14, and an orifice (created by 15/16 housing 26/27) being disposed between the fluid inlet and the fluid outlet, the orifice being the most narrow portion of the fluid passageway;
a valve seat (interior surface of 23) disposed within the orifice of the fluid passageway;
a valve plug 22, the valve plug being movably disposed within the fluid passageway, the valve plug interacting with the valve seat to selectively open or close the fluid passageway;
a balancing chamber (above 22 within 28 and the gap between 23 and 28); and
a cage 28 disposed in the fluid passageway, the cage surrounding the valve plug, the cage including at least one balancing passage (the bottom row of passages 30) that fluidly connects the fluid passageway with the balancing chamber, wherein each balancing passage of the at least one balancing passage has a first end (bottom of passages 30) and a second end (top of passages 30) that is opposite the first end, wherein the first end of each balancing passage is located in a first longitudinal end of the 
Regarding claim 22, Baumann discloses the second end of each balancing passage terminates in the balancing chamber (the second end of the passages terminates in the gap between 23 and 28) (FIG. 1).
Regarding claim 23, Baumann discloses the at least one balancing passage comprises a plurality of balancing passages distributed circumferentially about the cage (FIG. 1).
Regarding claim 24, Baumann discloses the at least one balancing passage comprises a plurality of balancing passages that are entirely separate from one another (FIG. 1).
Regarding claim 25, Baumann discloses each balancing passage of the plurality of balancing passages extends substantially entirely in the direction that is parallel to the longitudinal axis (all passages are three dimensional voids that extend in the x, y, and z directions, therefore insomuch as the present application’s plurality of balancing passages extend substantially entirely in the direction that is parallel to the longitudinal axis, so do the passages of Baumann) (FIG. 1).
Regarding claim 26, Baumann discloses the first longitudinal end of the cage is located within the orifice of the fluid passageway (FIG. 1).
Regarding claim 27, Baumann discloses the valve seat is located immediately adjacent the first longitudinal end of the cage (the valve seat extends through the entirety of the cage, therefore it is located immediately adjacent to the first end of the cage) (FIG. 1).
 the valve seat is located immediately adjacent the first longitudinal end of the cage (the valve seat extends through the entirety of the cage, therefore it is located immediately adjacent to the first end of the cage) (FIG. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann.
Regarding claim 3, Baumann discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Baumann is silent regarding the first end including a chamfered surface.
However, the provision of a chamfered surface at an opening of a cage of Baumann is seen to be an obvious matter of design choice in view of the well known nature of chamfered ends of fluid passages.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Baumann by making a chamfered surface at the first end, for the purpose of providing a smooth end to the cage to prevent damage to the remaining valve components.

Baumann is silent regarding the first end including a chamfered surface.
However, the provision of a chamfered surface at an opening of a cage of Baumann is seen to be an obvious matter of design choice in view of the well known nature of chamfered ends of fluid passages.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Baumann by making a chamfered surface at the first end, for the purpose of providing a smooth end to the cage to prevent damage to the remaining valve components.

Response to Arguments
Applicant's arguments, centered around the Baumann reference, filed 8 March 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 21-22 have been considered but are moot because the new ground of rejection, necessitated by amendment to claim 21, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, applicant argues that Baumann fails to disclose balancing passages in accordance with the limitations of the claims, specifically, that the balancing passages do not terminate in the balancing chamber.  As described above, the balancing chamber is being interpreted as including the gap between the outer cylinder 28 and the inner cylinder 23 which is where the passages 30 terminate.  Accordingly, the limitation is met, and applicant’s argument is not persuasive.
Applicant next argues the Baumann fails to disclose the balancing passages connecting the first and second longitudinal ends.  As stated above in the rejection of Claims 1 and 8, fluid is present 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753